 ST. JUDE INDUSTRIAL BOARDSt. Jude Industrial Park Board and United Steel-workers of America, AFL-CIO, CLC. Case 14-CA-1685428 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 21 July 1983,the General Counsel of the National Labor Rela-tions Board issued a complaint 28 July 1983 againstSt. Jude Industrial Park, the Respondent, allegingthat it has violated Section 8(aX5) and (1) of theNational Labor Relations Act.The complaint alleges that on 12 July 1983, fol-lowing a Board election in Case 14-RC-9619, theUnion was certified as the exclusive collective-bar-gaining representative of the Respondent's employ-ees in the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981); Frontier Hotel,265 NLRB 343 (1982).) The complaint further al-leges that since 18 July 1983 the Respondent hasrefused to bargain with the Union. On 8 August1983 the Respondent filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 22 August 1983 the General Counsel filed aMotion for Summary Judgment. On 25 August1983 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent did not file a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer to the complaint, the Respondentadmits, inter alia, that it has refused to bargain withthe Union but denies, inter alia, that it is an em-ployer engaged in commerce and that it is subjectto the Board's jurisdiction. Further, the Respond-ent affirmatively pleads that it and its membershipconstitute and are an agency and instrumentalitycreated by and an integral part of the city of NewMadrid, Missouri, a municipal corporation not sub-ject to the Board's jurisdiction. In her Motion forSummary Judgment, counsel for the General Coun-sel alleges that the Respondent seeks to relitigateissues considered in the underlying representationcase and that there are no factual issues warrantinga hearing. We agree.269 NLRB No. 77Our review of the record in this case, includingthe record in Case 14-RC-9619, reveals that after ahearing the Board issued a Decision and Directionof Election (not reported in Board volumes) on 27May 1983 in which it found, inter alia, that the Re-spondent is not exempt from the Board's jurisdic-tion.1In accordance with the Decision and Direc-tion of Election, an election was conducted on 24June 1983 and the tally of ballots furnished to theparties after the election showed 4 votes cast for,and 3 against, the Union. There was one chal-lenged ballot which was sufficient to affect the re-sults of the election. No objections to the electionwere filed.On 12 July 1983 after an investigation, the Re-gional Director issued a Supplemental Decisionand Certification of Representative in which hesustained the challenge to the ballot and certifiedthe Union as the collective-bargaining representa-tive of the unit.On or about 18 July 1983 the Union, by tele-phone, requested the Respondent to bargain collec-tively with it as the exclusive representative of theunit. On the same date, by telephone and by letterdated 19 July 1983, the Respondent informed theUnion that it was refusing to bargain in order toobtain a review of the Board's decision by an ap-pellate court.As noted above, in its answer to the complaint inthis case, the Respondent admits it has refused tobargain with the Union for the purpose of collec-tive bargaining, but denies that it is an employerengaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, or that other sec-tions of the Act alleged in the complaint have anyapplication to it. Further, the Respondent affirma-tively asserts that it and its membership constituteand are an agency and instrumentality created byand an integral part of the city of New Madrid,Missouri, a municipal corporation not subject tothe Board's jurisdiction under the provisions ofSection 2(2) of the Act. Thus, it appears that Re-spondent is attempting to raise issues in this casewhich were raised in the underlying representationcase.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedin-I The Board found that the Respondent is engaged in commerce underthe Act and that it should assert jurisdiction based on its decision in StJude Industrial Park Board, 265 NLRB 579 (1982). As stated in the Deci-sion and Direction of Election in Case 14-RC-9619, Member Hunteragrees that the Respondent is not exempt from the Board's jurisdictionbecause there was insufficient record evidence to conclude that theBoard should decline jurisdiction in accord with his dissent in Words-worth Academy, 262 NLRB 438 (1982). Member Hunter would not adoptthe rationale in St Jude, supra.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgalleging a violation of Section 8(a)(5) is not enti-tled to relitigate issues that were or could havebeen litigated in a prior representation proceeding.See Pittsburgh Glass Co. v. NLRB, 313 U.S. 146,162 (1941); Secs. 102.67(f) and 102.69(c) of theBoard's Rules and Regulations.All issues raised by the Respondent were orcould have been litigated in the prior representa-tion proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that the Re-spondent has not raised any issue that is properlylitigable in this unfair labor practice proceeding.Accordingly we grant the Motion for SummaryJudgment.2On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, an unincorporated entity, is en-gaged in the business of promoting industrial devel-opment within the boundaries of the St. Jude In-dustrial Park in New Madrid, Missouri. Its princi-pal office and place of business is located in NewMadrid, Missouri, where it annually purchased andcaused to be transported and delivered at its placeof business goods, materials, and supplies valued inexcess of $50,000, of which goods and materialsvalued in excess of $50,000 were transported anddelivered to its place of business in New Madrid,Missouri, directly from points located outside theState of Missouri. We find that the Respondent isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 24 June 1983 theUnion was certified 12 July 1983 as the collective-bargaining representative of the employees in thefollowing appropriate unit:All production and maintenance employeesemployed by the Respondent at its NewMadrid, Missouri, operation EXCLUDINGoffice clerical and professional employees,guards and supervisors as defined in the Act.'Chairman Dotaon did not participate in the underlying representationproceeding.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 18 July 1983 the Union has requested theRespondent to bargain, and since 18 July 1983 theRespondent has refused. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 18 July 1983 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (I) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar Hotel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, St. Jude Industrial Park Board,New Madrid, Missouri, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United Steelworkersof America, AFL-CIO, CLC, as the exclusive bar-gaining representative of the employees in the bar-gaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-472 ST. JUDE INDUSTRIAL BOARDlowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All production and maintenance employeesemployed by the Respondent at its NewMadrid, Missouri, operation EXCLUDINGoffice clerical and professional employees,guards and supervisors as defined in the Act.(b) Post at its facility in New Madrid, Missouri,copies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the Re-gional Director for Region 14, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with UnitedSteelworkers of America, AFL-CIO, CLC, as theexclusive representative of the employees in thebargaining unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All production and maintenance employeesemployed by the Employer at its New Madrid,Missouri, operation EXCLUDING office cler-ical and professional employees, guards and su-pervisors as defined in the Act.ST. JUDE INDUSTRIAL PARK BOARD473